DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Applicant states that this application is a continuation of application #15/561269 (‘269). However it is noted that the instant application is filed as a result of a restriction requirement of the parent application ‘269; a divisional application is often filed as a result of a restriction requirement made by examiner, see MPEP 201.06. It is also noted that the instant claims are claiming a method, while product claims are elected in the parent claims (currently abandoned). Therefore, the instant application is improperly claimed as a continuation of application’269. Applicant is required to correct the relationship between the instant application and the parent application.
Status of claims
Claims 1-9 are cancelled. Claims 10, 11, 13, 14 and 15 are amended, wherein claim 10 is an independent claim. Claims 10-17 are currently examined on the merits.
Allowable Claims
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Hiromura et al (US 20120031324 A1, “Hiromura”) teaches a method for producing a GaN crystal, but does not teach, disclose or reasonably suggest that “… forming an aggregated seed by arranging the plurality of planarized tiling GaN seeds side by side on a susceptor of an HVPE apparatus in the same arrangement as when arranged on the plate during planarizing…” as recited in claim 1. Claims 11-17 are allowable because they depend on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714